Citation Nr: 0022536	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-19 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a bilateral elbow 
disability.

3.  Entitlement to service connection for degenerative joint 
disease of the hands.

4.  Entitlement to service connection for kidney stones.

5.  Entitlement to service connection for fevers and hot 
flashes.

6.  Entitlement to service connection for residuals of 
removal of adenoma of the sigmoid colon.

7.  Entitlement to service connection for chest pain with 
shortness of breath.

8.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia (gastroesophageal reflux disease) with 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to June 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision by the Winston-Salem, North Carolina RO.

Various VA treatment records raise the issue of entitlement 
to service connection for various manifestations (to be 
clarified) of an undiagnosed illness.  Since this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for a 
bilateral ankle disability, a bilateral elbow disability, 
degenerative joint disease of the hands, kidney stones, 
fevers and hot flashes and residuals of removal of adenoma of 
the sigmoid colon are not accompanied by any medical evidence 
to support those allegations.

2.  The claims for entitlement to service connection for a 
bilateral ankle disability, a bilateral elbow disability, 
degenerative joint disease of the hands, kidney stones, 
fevers and hot flashes and residuals of removal of adenoma of 
the sigmoid colon are not plausible.


CONCLUSION OF LAW

The claims for entitlement to service connection for a 
bilateral ankle disability, a bilateral elbow disability, 
degenerative joint disease of the hands, kidney stones, 
fevers and hot flashes and residuals of removal of adenoma of 
the sigmoid colon are not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from January 1981 to June 
1997.  Periodic examination reports dated in January 1983, 
June 1983, June 1985 and April 1989 note no history, 
complaints or findings of an ankle disability, an elbow 
disability, degenerative joint disease of the hands, kidney 
stones, fevers and hot flashes, or adenoma of the sigmoid 
colon.  An August 1988 service medical record notes the 
veteran's complaints of fever, headaches, vomiting, diarrhea 
and weakness.  Temperature was 99.2 degrees.  Assessment was 
gastroenteritis and dehydration.  Service medical records 
dated in December 1989 note the veteran's complaints of right 
ankle pain.  The veteran reported injuring his ankle during a 
jump.  Examination revealed slight swelling and pain on 
inversion rotation.  Assessment was lateral ankle sprain.

A November 1994 periodic examination report notes no 
complaints or findings of an ankle disability, an elbow 
disability, degenerative joint disease of the hands, kidney 
stones, fevers and hot flashes, or adenoma of the sigmoid 
colon.  A March 1995 service medical record notes the 
veteran's complaints of a sore throat and fever for three 
days.  Temperature was 99.4 degrees.  A May 1995 intravenous 
pyelogram report revealed normal kidneys and normal intra- 
and extra-renal collecting systems.  Impression was normal 
intravenous pyelogram.  A May 1995 service medical record 
notes the veteran's complaints of flu symptoms, including 
fever, chills, runny nose and body aches.  Temperature was 
99.5 degrees.  Diagnosis was viral syndrome.  A March 1996 
radiologic examination report notes that ultrasound of the 
right upper quadrant revealed normal kidneys.  Impression was 
normal right upper quadrant ultrasound.  An April 1996 
service medical record notes that the veteran reported 
episodes of fever, chills and vomiting in the past that 
seemed to resolve on their own.  The veteran also reported a 
history of positive Lyme titer and chest discomfort.  An 
April 1996 infectious disease clinic report notes the 
veteran's medical history, including: fever, chills, 
headaches and abdominal pain for four days in January 1995; 
similar symptoms in March 1995; and excessive sleeping over 
the next couple of months.  A positive Lyme titer was noted 
in May 1995.  The examiner noted that there was no clear 
diagnosis for the veteran's symptoms.  It was further noted 
that the symptoms were not consistent with Lyme disease.  An 
October 1996 treatment record notes the veteran's complaints 
of nausea, vomiting, diarrhea and hot flashes for one day.  
The veteran's history of gastroesophageal reflux disease was 
noted.  Upon examination, temperature was 98.8 degrees.  
Assessment was loose stools.  A November 1996 rheumatology 
consultation report notes the veteran's complaints of 
intermittent ankle and elbow pain since 1995.  Examination 
revealed full range of motion in the ankles and elbows.  The 
examiner's comments are unclear, but a disability of the 
second and third proximal interphalangeal joints of both 
hands was noted.  Assessment included early degenerative 
joint disease of the hands.  The examiner stated that there 
was no evidence of systemic rheumatologic or connective 
tissue problems.  A November 1996 gastroenterology report 
notes that the veteran was evaluated for abdominal pain and 
unexplained diarrhea.  Colonoscopy revealed a diminutive 
polyp in the sigmoid colon.  The polyp was determined to be a 
tubular adenoma.  December 1996 comprehensive clinical 
evaluation program diagnosis forms note secondary diagnoses 
of degenerative joint disease of the hands, adenoma of 
sigmoid colon, kidney stone and arthralgias; no clinical 
findings were reported.  A January 1997 medical evaluation 
board examination notes the veteran's history of arthritis in 
the hands and removal of tubular adenoma of the sigmoid 
colon.  The veteran reported having joint pain in his second 
and third fingers of both hands for two years.  Examination 
revealed chronic multiple joint (specifically the hands, 
feet, knees, and back) pain.  Diagnoses included degenerative 
joint disease of the hands and episodic fevers of unknown 
origin.  The veteran was found to be not physically qualified 
for retention.

A July 1997 VA examination report notes the veteran's 
complaints of sore ankles, elbow pain, and hand pain.  The 
veteran reported a history of arthritis in the hands, as well 
as colonoscopy and removal of adenoma from the sigmoid colon.  
The veteran further reported that he was told that he had a 
kidney stone on one occasion in 1996; however, an intravenous 
pyelogram failed to show any kidney stone.  In addition, the 
veteran stated that he has had a "a couple of occasions" of 
fevers and hot flashes since 1995.  He reported that etiology 
of these fevers and hot flashes was never determined.  Upon 
examination, the veteran had normal gait.  Examination of the 
ankles and elbows revealed full range of motion.  There was 
no joint swelling, redness or increased warmth.  X-rays of 
the ankles were normal; there were no bony or joint 
abnormalities.  Examination of the hands revealed full range 
of motion in the fingers and wrists.  No deformity or 
arthritis was seen.  X-rays of the hands were normal; there 
were no bony or joint abnormalities.  Diagnoses included: 
painful ankles, not found on this examination; painful 
elbows, not found on this examination; kidney stones, not 
found; fevers and hot flashes, not found; and adenoma sigmoid 
colon, excised at colonoscopy.

VA outpatient treatment records dated in 1997 note no 
complaints or findings of ankle disabilities, elbow 
disabilities, degenerative joint disease of the hands, kidney 
stones, fevers and hot flashes, or residuals of removal of 
adenoma of the sigmoid colon.

A March 1998 Gulf War examination report notes no complaints 
or findings of ankle disabilities, elbow disabilities, 
degenerative joint disease of the hands, or kidney stones.  
In addition, the examination report notes the veteran's 
complaints of intermittent fevers, at least twice a year, 
since January 1995.  The veteran reported that no definite 
diagnosis was made, although one physician told him that he 
had a positive Lyme titer.  Upon examination, complete blood 
count was normal.  Consultation with the infectious disease 
clinic was recommended.  The examination report also notes 
the veteran's history of colonoscopy for removal of an 
adenoma in November 1996.  A surgical consultation for 
colonoscopy was recommended.

VA outpatient treatment records dated in 1998 note that the 
veteran was seen on numerous occasions for various 
complaints.  A January 1998 treatment record notes the 
veteran's complaint that he was "perfectly healthy until the 
Gulf."  He further complained of degenerative joint disease 
and an elbow disability.  The veteran reported a history of 
degenerative joint disease of the hands, ankle sprains, and 
trauma to the elbows.  In April 1998, the veteran underwent a 
colonoscopy.  A history of polyps was noted.  Colonoscopy 
revealed no lesions.  Post-operative diagnosis was normal 
colonoscopy.  An April 1998 infectious disease clinic report 
notes the veteran's three-year history of fever of unknown 
origin associated with his irritable bowel syndrome.  A 
history of positive Lyme titer was also noted.  The report 
also notes the veteran's complaints of intermittent (about 
two episodes per month) fever with night sweats, chills, 
fatigue and joint pain, especially in the knees, elbows and 
hands.  Examination revealed no joint deformities and no 
joint effusions.  The examiner stated that nothing 
significantly abnormal was found on the examination.  It was 
the examiner's opinion that the veteran's complaints were not 
related to an infectious process.  The examiner also stated 
that the positive Lyme titer was probably not meaningful.  A 
rheumatological follow up was recommended.  A July 1998 
neurology clinic report notes the veteran's history of fevers 
associated with abdominal pain beginning in 1995.  The 
veteran indicated that he still gets fevers "every now and 
again."  Examination revealed that the veteran was in no 
acute distress; no fever was found.  An October 1998 
outpatient treatment record notes the veteran's complaints of 
joint pain, including in the fingers and elbows, and fevers 
of one-week duration every month.  Examination revealed some 
swelling of the left elbow.  Assessment included history of 
multiple medical complaints including degenerative joint 
disease and recurrent fevers.  VA outpatient treatment 
records dated in 1998 are negative for complaints or findings 
related to kidney stones.

The veteran testified during an October 1998 personal hearing 
that he spent ten years of his military service with the 
airborne division, and has had problems with his ankles since 
1986.  He reported that he "had numerous [ankle] sprains" 
during his military service.  He stated that he has had 
problems with his ankle since service, but has received no 
medical treatment.  The veteran further testified that he 
started having elbow pain in 1996.  He stated, "I don't know 
how many times I tripped over foliage at dark and you fall on 
your elbows because you don't want to drop your weapon."  He 
indicated that he received no medical care for his elbows 
during service, but did report the problem prior to 
discharge.  He further indicated that he was not currently 
receiving any treatment for his elbows.  The veteran further 
testified that he was diagnosed with early degenerative joint 
disease of the hands by a rheumatologist in November 1996.  
He reported he currently has stiffness and aching in his 
fingers.  He indicated that he has never received any 
treatment for this disability.

In addition, the veteran testified that he began having 
problems with fevers and hot flashes in January 1995.  He 
stated that the fevers coincided with other health problems, 
such as bowel problems, migraine headaches, hypertension and 
viruses.  In addition, the veteran testified that he 
currently experiences fevers and hot flashes-usually 99.8 
degrees to 100 degrees-"a minimum of once a month," but 
his doctors have not been able to determine their cause.

The veteran provided no testimony with respect to the issues 
of entitlement to service connection for kidney stones and 
residuals of removal of adenoma of the sigmoid colon.

VA treatment records dated in 1999 are negative for 
complaints or findings related to ankle disabilities, elbow 
disabilities, degenerative joint disease of the hands, kidney 
stones and residuals of removal of adenoma of the sigmoid 
colon.  A February 1999 VA hospitalization report notes that 
the veteran was admitted with complaints of sore throat, 
cough with yellowish sputum and fever of sudden onset.  Upon 
examination, temperature was 100.6 degrees.  White blood cell 
count was normal.  Diagnosis was probable upper respiratory 
infection secondary to virus.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for a bilateral ankle disability, a 
bilateral elbow disability, degenerative joint disease of the 
hands, kidney stones, fevers and hot flashes and residuals of 
removal of adenoma of the sigmoid colon.

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claims for service connection for a bilateral ankle 
disability, a bilateral elbow disability, degenerative joint 
disease of the hands, kidney stones, fevers and hot flashes 
and residuals of removal of adenoma of the sigmoid colon are 
not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy, 
supra.  To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359 (1995).  In Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), the United States Court of Appeals for 
Veterans Claims (Court) noted that, "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability . . 
. In the absence of proof of a present disability there can 
be no valid claim."

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

With regard to the issue of entitlement to service connection 
for a bilateral ankle disability, service medical records 
note a diagnosis of lateral ankle sprain in December 1989, 
and complaints of ankle pain with findings of full range of 
motion in November 1996.  Upon medical evaluation board 
examination in 1997, no findings of an ankle disability were 
noted.  In addition, the veteran has not presented any 
evidence of a current diagnosis of an ankle disability.  VA 
examination in July 1997 revealed full range of motion in the 
ankles, normal x-ray findings, and no joint swelling, redness 
or increased warmth.  Without competent evidence showing that 
the veteran presently experiences disability, his claim may 
not be considered well grounded and therefore must be denied.  
Brammer, supra.

Turning to the issue of entitlement to service connection for 
a bilateral elbow disability, service medical records note 
complaints of intermittent elbow pain with findings of full 
range of motion in November 1996.  Upon medical evaluation 
board examination in 1997, no findings of an elbow disability 
were noted.  In addition, the veteran has not presented any 
evidence of a current diagnosis of an elbow disability.  VA 
examination in July 1997 revealed full range of motion in the 
elbows, normal x-ray findings and no joint swelling, redness 
or excess warmth.  While some swelling of the left elbow was 
noted in an October 1998 VA outpatient treatment report, no 
chronic elbow disability was diagnosed, nor was the swelling 
related to service.  Without competent evidence showing that 
the veteran presently experiences disability related to 
service, his claim may not be considered well grounded and 
therefore must be denied.  Id.

With respect to the issue of entitlement to service 
connection for degenerative joint disease of the hands, 
service medical records note an assessment of early 
degenerative joint disease of the hands in November 1996, and 
diagnosis of degenerative joint disease of the hands with no 
clinical or x-ray findings in December 1996.  Upon medical 
evaluation board examination in 1997, a diagnosis of 
degenerative joint disease of the hands was noted; no 
clinical findings were reported.  In addition, the veteran 
has not presented any evidence of a current diagnosis of 
degenerative joint disease of the hands.  VA examination in 
July 1997 revealed full range of motion in the wrists and 
fingers, and x-rays of the hands revealed no bony or joint 
abnormalities.  Without competent evidence showing that the 
veteran presently experiences disability, his claim may not 
be considered well grounded and therefore must be denied.  
Id.

With respect to the issue of entitlement to service 
connection for kidney stones, service medical records note a 
normal intravenous pyelogram in May 1995, a normal ultrasound 
in March 1996, and a secondary diagnosis of kidney stones 
with no reported clinical findings in December 1996.  Upon 
medical evaluation board examination in 1997, no findings of 
kidney stones were noted.  In addition, the veteran has not 
presented any evidence of a current diagnosis of kidney 
stones.  Without competent evidence showing that the veteran 
presently experiences disability, his claim may not be 
considered well grounded and therefore must be denied.  Id.

With regard to the issue of entitlement to service connection 
for fevers and hot flashes, service medical records note that 
the veteran was seen on several occasions with low grade 
fevers associated with various other symptoms, such as viral 
syndrome, gastroenteritis and sore throat.  Upon medical 
evaluation board examination in 1997, diagnoses included 
episodic fevers of unknown origin.  As a side note, the Board 
notes that while the service medical records reflect 
notations of elevated temperatures, they do not reflect 
diagnoses of chronic disabilities manifested by, or resulting 
from fevers.  In addition, the veteran has not presented any 
evidence of a current disability manifested by fevers and hot 
flashes.  The post-service medical evidence notes the 
veteran's history of fevers during service, but contains only 
one documented case of fever following service.  The February 
1999 VA hospitalization report notes a finding of fever and a 
diagnosis of upper respiratory infection secondary to a 
virus.  Without competent evidence showing that the veteran 
presently experiences disability related to service, his 
claim may not be considered well grounded and therefore must 
be denied.  Id. 

Turning to the issue of entitlement to service connection for 
residuals of removal of adenoma of the sigmoid colon, service 
medical records note that the veteran underwent a colonoscopy 
in November 1996 and an adenoma was removed from the sigmoid 
colon.  Upon medical evaluation board examination in 1997, no 
residuals of removal of adenoma of the sigmoid colon were 
noted.  In addition, the veteran has not presented any 
evidence of current residuals of removal of adenoma of the 
sigmoid colon.  Post service treatment records note the 
veteran's history of removal of adenoma of the sigmoid colon 
in service without sequelae or recurrence.  An April 1998 
colonoscopy revealed no lesions.  Without competent evidence 
showing that the veteran presently experiences disability, 
his claim may not be considered well grounded and therefore 
must be denied.  Id. 

The veteran contends that he has a bilateral ankle 
disability, a bilateral elbow disability, degenerative joint 
disease of the hands, kidney stones, fevers and hot flashes 
and residuals of removal of adenoma of the sigmoid colon that 
are related to service.  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  No competent medical evidence 
has been presented which tends to prove that the veteran has 
a bilateral ankle disability, a bilateral elbow disability, 
degenerative joint disease of the hands, kidney stones, 
fevers and hot flashes, or residuals of removal of adenoma of 
the sigmoid colon related to service.  Therefore, the Board 
finds that well-grounded claims of service connection have 
not been presented.  Grottveit supra; Grivois v. Brown, 6 
Vet. App. 136 (1994); Caluza, supra.


ORDER

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for a bilateral elbow 
disability is denied.

Entitlement to service connection for degenerative joint 
disease of the hands is denied.

Entitlement to service connection for kidney stones is 
denied.

Entitlement to service connection for fever and hot flashes 
is denied.

Entitlement to service connection for residuals of removal of 
adenoma of the sigmoid colon is denied.



REMAND

The veteran contends that his service-connected hiatal hernia 
(gastroesophageal reflux disease) with irritable bowel 
syndrome is more disabling than currently evaluated.  With 
regard to the rating of hiatal hernia and irritable bowel 
syndrome, the Board notes initially that although each 
service-connected disability has been separately evaluated in 
the past, the RO has combined the two evaluations citing the 
provisions of 38 C.F.R. § 4.114 requiring that ratings under 
Diagnostic Codes 7346, pertaining to hiatal hernia, and 7319, 
pertaining to irritable colon syndrome, will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such.

The veteran testified during a December 1998 personal hearing 
that he has constant abdominal pain, alternating constipation 
and diarrhea, and right arm and shoulder pain.  He testified 
that despite medication, he has "a little bit of reflux once 
or twice a week to every two weeks."  He further testified 
that he "always [needs] to be around a bathroom."  VA has a 
duty to assist the appellant in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist the appellant in obtaining and developing available 
facts and evidence to support his claim includes the conduct 
of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Considering the contention that the appellant's hiatal hernia 
(gastroesophageal reflux disease) with irritable bowel 
syndrome is worse than currently rated, further development 
is required to ascertain his current status.  Following the 
gathering of all available medical records, the appellant 
should be afforded a special VA examination of the digestive 
system.

In addition, the Board also notes that in Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) recognized a distinction between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (as in this case) and 
a claim for an increased rating for a service-connected 
disability.  The Court found two important reasons for this 
distinction-consideration of "staged" ratings and the 
adequacy of the statement of the case.  On Remand, the RO 
will have an opportunity to specifically consider whether 
staged ratings would be appropriate.

The veteran further contends that the RO erred by failing to 
grant service connection for chest pain with shortness of 
breath.  He contends that sharp, stabbing pains have been 
present in his chest and diaphragm since service.  During a 
December 1998 personal hearing, the veteran related that his 
pulmonary specialist in Fayetteville indicated that his 
service-connected hiatal hernia (gastroesophageal reflux 
disease) is causing his chest pain with shortness of breath.  
Such opinion regarding the etiology of the veteran's chest 
pain is not otherwise documented in the available record.

The Court has ruled that when the veteran has put the VA on 
notice that there is evidence which, if obtained, could 
render the claim for benefits well-grounded, then 38 U.S.C.A. 
§ 5103(a) requires that the VA notify the veteran of the 
evidence necessary to complete his application.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, the veteran 
should be advised of what is necessary to complete his 
application for service connection for chest pain with 
shortness of breath.

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED back to 
the RO for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for hiatal hernia 
(gastroesophageal reflux disease) and 
irritable bowel syndrome since 1999.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment 
relating to hiatal hernia 
(gastroesophageal reflux disease) and 
irritable bowel syndrome since 1999.  All 
records obtained should be associated 
with the claims folder.

2.  In addition, the RO should advise the 
veteran that in order to complete his 
application for service connection for 
chest pain with shortness of breath, 
where the determinative issue involves 
medical causation, he needs to obtain and 
submit competent medical evidence of a 
nexus between symptoms or events during 
active service and his current disorder.  
Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  He should be advised that 
statements from the physician who 
reportedly opined that service-connected 
hiatal hernia (gastroesophageal reflux 
disease) was the cause of current chest 
pain with shortness of breath is the type 
of evidence needed to satisfy this 
requirement and he must be given the 
opportunity to submit a medical opinion 
from that physician regarding the 
etiology of his chest pain with shortness 
of breath.  Any medical evidence received 
from the veteran should be associated 
with the claims folder.

3.  After the aforementioned development 
has been completed, the RO should 
schedule the veteran for a special 
examination of the digestive system to 
determine the nature and severity of any 
problems attributable to hiatal hernia 
(gastroesophageal reflux disease) with 
irritable bowel syndrome.  Any necessary 
special studies should be performed and 
all pertinent clinical findings should be 
reported in detail.  The claims folder 
must be made available to and reviewed by 
the examining physician.  The examiner's 
report must fully set forth all current 
complaints and pertinent clinical 
findings concerning hiatal hernia 
(gastroesophageal reflux disease) with 
irritable bowel syndrome, as 
distinguished from any other digestive 
disorder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims with regard to all 
pertinent diagnostic codes and 
regulations.  In so doing, the RO should 
consider the principles set forth by the 
Court in Fenderson regarding initial 
ratings for service-connected 
disabilities.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

